Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 28, 2015                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
  149308(14)                                                                                                Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
  ALLAN FALK,                                                                                         Richard H. Bernstein,
           Plaintiff,                                                                                                 Justices


  v                                                                 SC: 149308
                                                                    AGC: 0064-13
                                                                          0323-13
  ATTORNEY GRIEVANCE COMMISSION,
           Defendant.

  _________________________________________/

          On order of the Court, the motion for review of taxation of costs is GRANTED in
  part, pursuant to MCL 600.2445(2), MCR 7.219, and MCR 7.318. In light of the unusual
  circumstances of this case, in which the Court directed the Attorney Grievance
  Commission to follow the procedures set forth in MCR 9.131, we conclude that the
  plaintiff improved his position by filing the motion to amend the complaint for
  superintending control. The Clerk is thus directed to issue a letter taxing costs of $37.50
  in favor of the plaintiff, which is one-half of the motion filing fee.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 28, 2015
         d0420
                                                                               Clerk